DETAILED ACTION
Applicant’s amendment of May 9, 2022 overcomes the following:
Rejection of claims 1-4 based on 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph
Applicant has amended independent claims 1, 3, 13, and 22. Dependent claims 23-27 are new.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 3, 13, and 22 would have been allowable “if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph”, as previously indicated in Pgs. 7-8 of Non-Final Office action of 4/25/2022. Applicant has amended independent claims 1, 3, 13, and 22, respectively, overcoming pervious rejections, as indicated above. Furthermore, after having performed an updated search of prior art, including all feature limitations of amended independent claims, respectively, the examiner was not able to find prior art that teaches all feature limitations indicated below, as claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in U.S. PG Pub. Nos. 2015/0032580 A1, 2015/0103170 A1, 2016/0173740 A1, 2019/0130671 A1, 2013/0297353 A1, and 2018/0155057 A1, respectively. In particular, independent claim 1 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… vehicle supply chain tracking through image capture of vehicles comprising:
a system computer having software executing thereon, the system computer configured to receive image and location data from a plurality of mobile devices comprising a first and a second mobile device each having software executing thereon, each of the first and second mobile devices further comprising a camera and a global positioning system (GPS) receiver;
the software of the system computer configured to receive from the first mobile device, as captured with said camera and software of said first mobile device, a vehicle identification number (VIN) for a first vehicle at a first location of the first vehicle as determined by the GPS receiver of the first mobile device and the software further configured to receive a first set of a plurality of images of the first vehicle captured by the first mobile device and to further associate each of said first set of the plurality of images with the VIN in a vehicle record of the first vehicle, the first set of the plurality of images stored in a storage accessible by said system computer;
the software of the system computer configured to receive from the second mobile device, as captured with said camera and software of said second mobile device, the VIN for the first vehicle at a second location of the first vehicle which is a different location of the first vehicle in that the first vehicle has been moved relative to the first location of the first vehicle, the second location of the first vehicle determined by the GPS receiver of the second mobile device and the software further configured to receive a second set of a plurality of images of the first vehicle captured by the second mobile device and to further associate each of said second set of the plurality of images with the VIN in the vehicle record of the first vehicle, the second set of the plurality of images stored in the storage;
wherein the first location of the first vehicle and the second location of the first vehicle are each associated with different parking areas which can each store a plurality of vehicles.”
Independent claim 3 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… vehicle supply chain tracking through image capture of vehicles comprising:
a system computer having software executing thereon, the system computer configured to receive image and location data from a plurality of mobile devices comprising a first and a second mobile device each having software executing thereon, the mobile device further comprising a camera and a global positioning system (GPS) receiver;
the software of the system computer configured to receive from the first mobile device, as captured with said camera and software of said first mobile device, a vehicle identification number (VIN) for a first vehicle at a first location as determined by the GPS receiver of the first mobile device and the software further configured to receive a first set of a plurality of images of the first vehicle captured by the first mobile device and to further associate each of said first set of the plurality of images with the VIN in a vehicle record of the first vehicle, the first set of the plurality of images stored in a storage accessible by said system computer;
the software of the system computer configured to receive from the second mobile device, as captured with said camera and software of said second mobile device, the VIN for the first vehicle at a second location which is a different location of the first vehicle in that the first vehicle has been moved relative to the first location, the second location determined by the GPS receiver of the second mobile device and the software further configured to receive a second set of a plurality of images of the first vehicle captured by the second mobile device and to further associate each of said second set of the plurality of images with the VIN in the vehicle record of the first vehicle, the second set of the plurality of images stored in the storage, 
wherein the plurality of mobile devices are a robot with a ground movement device configured to move the robot over a ground surface with the robot in contact with the ground surface 
wherein the robot further includes at least one thruster configured to move a portion of the robot through air to position the camera of the robot to take the plurality of images of the first vehicle.”
Independent claim 13 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… image capture of vehicles comprising: 
a system computer having software executing thereon; 
a mobile computing device configured to communicate with the system computer over a network and the mobile computing device having a camera, a display and mobile software executing thereon, the mobile software configured to receive a vehicle identification number (VIN) for at least a first vehicle; 
the software of the mobile computing device configured to display one or more prompts, the prompts include a plurality of targets displayed on the display, each target positioned and sized on the display based on the mobile software identifying the first vehicle via the camera and determining a position of the camera relative to the first vehicle and based on pre-determined views of the first vehicle; 
wherein upon alignment of one of the targets with an alignment target displayed on the display, the software of the mobile computing device captures an image of the first vehicle with the camera and the alignment target is in a fixed position on the display while each of the targets moves on the display upon movement of the mobile device around to the first vehicle.”
Independent claim 22 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… vehicle supply chain tracking through image capture of vehicles comprising:
a system computer having software executing thereon, said system computer in communication with one or more mobile devices and one or more robots via one or more networks, each mobile device and each robot including a camera and a global positioning system (GPS) receiver;
said software configured to receive a plurality of vehicle identification numbers (VINS) from the one or more mobile devices, at least two of the VINs captured by the camera of the one or more mobile devices, the camera operated by a mobile application executing on the one or more mobile devices, the VINs each associated with a GPS location; 
said software configured to transmit instructions to the one or more robots to direct at least one of the one or more robots to each of a plurality of the GPS locations such that the at least one of the one or more robots moves to or adjacent to the GPS location and captures a plurality of images of a vehicle associated with the VINs at or adjacent its corresponding GPS location.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668